Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 50-72 are currently under examination, wherein no claim has been in applicant’s amendment filed on October 21st, 2022. The 1.132 declaration filed by the applicant on October 21st, 2022 is acknowledged herein.
Status of Previous Rejections
2.	The previous rejections of claims 50-72 under 35 U.S.C. 103 as stated in the Office action dated June 3rd, 2022 are maintained as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.       Claims 50-72 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yang et al. ("Recycling of metals from waste Sn-based alloys by vacuum separation",
TRANSACTIONS OF NONFERROUS METALS SOCIETY OF CHINA : ENGLISH EDITION = ZHONGGUO-YOUSE-JINSHU-XUEBAO, ELSEVIER, AMSTERDAM, NL, vol. 25, no. 4, 6 May 2015 (2015-05-06), pages 1315-1324, XP029591108, ISSN: 1003-6326, DOI: 10.1016/SI003-6326(15)63730-X).
	With respect to claims 50-72, Yang et al. discloses or suggests a crude solder alloy comprising by mass 17.0-92.9% Sn, 1.02-77.99% Pb, 73.00-99.83% Sn and Pb, 0.0066-0.8700% Cu, 0.017-27.000% Sb, up to 0.1141% Bi, up to 1.61% As, 0.0008-0.0124% Ni, less than 3% Zn, 0.001-0.078% Fe and 0-0.0003% Al (abstract, Section 3, Tables 2, 3, 7, 10 and 16). Yang et al. further discloses a crude solder alloy of Sn-Pb-Sb-As containing by mass up to 2.15% of other elements (Table 10), at least suggesting that Yang et al. further discloses a crude solder alloy of Sn-Pb-Sb-As containing by mass up to 2.15% of other elements and/or impurities (Table 10), at least suggesting an upper Cu content of about 2.15% or less which would overlap the Cu content ranges as claimed in claims 50 and 56 as amended. The S content range in Yang et al.’s crude solder alloy would overlap the claimed range because the instantly claimed and Yang et al.’s crude solder alloys are substantially identical in composition and would have similar impurities at similar levels. The elemental content rages and the combined content range of Sn and Pb disclosed by Yang et al. overlap the claimed ranges respectively. The highest Al content disclosed by Yang et al. is close to the lowest Al content as claimed in claim 72. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within or close to the ranges disclosed by Yang et al. with an expectation of success because Yang et al. discloses the same utility over the entire disclosed ranges.
Response to Arguments
4.	The applicant’s 1.132 declaration and arguments filed on October 21st, 2022 have been fully considered but they are not persuasive.	
The 1.132 declaration is insufficient to overcome the previous rejections of claims 50-72 based upon 35 U.S.C. 103 as being unpatentable over Yang et al. as set forth in the last Office action because: 1) the Cu weight content range of up to 2.15% suggested by Yang et al. (Table 10) overlaps the claimed Cu content ranges of at least 1.50% or 1.65% and at most 12% as claimed as discussed above, the same risks for major operational problems brought about by more Cu than 1.5% , if any, would be expected by one of ordinary skill in the art from the claimed and Yang et al.’s Cu content ranges; 2) whether the Alloy B of Yang et al. is suitable or not suitable for less demanding vacuum distillation operations is not relevant as long as the Cu mass content of Alloy B of 0.87% disclosed by Yang et al. is close enough to the claimed lowest Cu content of 1.5%, the same results would be expected by one of ordinary skill in the art; and 3) Yang et al. clearly discloses a crude solder alloy K of Sn-Pb-Sb-As containing by mass up to 2.15% of other elements and/or impurities (Table 10), at least suggesting an upper Cu content of about 2.15% or less which would overlap the Cu content ranges as claimed. The Table 11, which includes the composition of the solder alloy K after a vacuum distillation, has not been relied upon to establish the ground of rejection. Therefore, the applicant’s arguments about the Cu content ranges of the solder alloy K are invalid. The previous rejection of the claimed Cu content ranges based on the Cu content ranges disclosed and suggested by Yang et al. as stated in the Office action dated June 3rd, 2022 is proper and therefore maintained herein.
With respect to applicant’s arguments filed on October 21st, 2022 which are similar to those in the 1.132 declaration, see examiner’s responses to the 1.132 declaration above.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


11/21/2022